Citation Nr: 1137525	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  04-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In an April 12, 2010 decision, the Board reopened and denied a claim seeking entitlement to service connection for an acquired psychiatric disorder.  The Board also denied claims involving the lumbar spine and TDIU.  The Veteran appealed the Board's decision denying service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veteran's Claims (Court).  In April 2011, the parties submitted a Joint Motion for Remand (JMR).  On April 20, 2011, the Clerk of the Court signed an administrative order remanding the Board's April 2010 decision on the issue of service connection for an acquired psychiatric disorder pursuant to the JMR terms.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board reopened and denied the Veteran's claim seeking service connection for an acquired psychiatric disability.  The Veteran appealed his claim, arguing that the Board did not consider his lay statements and continuity of symptomatology.  In the JMR, the Board was ordered to consider the Veteran's statements and to determine whether his lay statements are adequate to determine continuity of symptomatology and to consider whether a VA examination would be appropriate.

In August 2011, the Veteran's representative outlined his statements, alleging continuity of symptomatology and requested a remand for a VA examination.  Because the threshold for a VA examination is low, the Board finds that obtaining an examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder would be prudent.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, it appears that a handwritten letter from C.O.R., dated September 2009, has not been translated into English.  Therefore, on remand, a translation of the letter should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a translation of the September 2009 letter from C.O.R. and associate it with the claims file.

2.  Obtain the Veteran's service personnel records, including any reports of disciplinary proceedings.

3.  Associate with the claims folder clinical records of the Veteran's psychiatric treatment at the San Juan VA Medical Center since April 13, 2010.

4.  Upon completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is requested to identify all currently manifested psychiatric disorders and, for each disorder, provide opinion as to whether it is at least as likely as not (50 percent or more) that such acquired psychiatric disorder had its onset during service, or results from an event during service.

A complete rationale for any opinion expressed must be provided.  The examiner is asked to give due consideration to the lay allegations of record, which include the description of symptomatology during a July 1967 psychiatric examination, the allegations of racial discrimination in service, and the disciplinary actions during service (if any).  The examiner is free to comment as to whether there is any medical reason to accept or reject the lay allegations of inservice onset of the current psychiatric symptomatology.

5.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


